Citation Nr: 0914860	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from surgery performed at a VA facility 
in March 1989.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to November 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in January 2008 and at a Travel Board 
hearing before the undersigned Veterans Law Judge in December 
2008.  Transcripts of the hearings are of record.  

The newly reopened claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for arachnoiditis with chronic pain 
resulting from surgery performed at a VA facility in March 
1989 is remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In a July 1995 rating determination the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals resulting from surgery performed at a VA facility 
in March 1989.  The Veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.

2.  Evidence received since July 1995 denial raises a 
reasonable possibility of substantiating the claim.

3.  In a June 1989 decision, the Board denied service 
connection for a low back disorder.  

4.  Evidence received since the June 1989 denial does not 
raise raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's July 1995 rating determination denying 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals resulting from surgery performed at a VA facility 
in March 1989 is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals resulting from surgery performed at a VA facility 
in March 1989 has been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The Board's June 1989 decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7104 (West 
2002).

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a low back disorder 
has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to the question of whether new and material 
evidence has been received to reopen the claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for arachnoiditis 
with chronic pain resulting from surgery performed at a VA 
facility in March 1989, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

For the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back disorder, the Court has held that 
the VCAA notice in a new and material evidence claim must 
include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In a January 2007 letter, the RO informed the veteran that he 
had been previously denied service connection for a low back 
condition in June 1986.  The RO indicated that the appeal 
time for that decision had expired and that the decision was 
now final.  The RO told the Veteran that to reopen this 
claim, new and material evidence was needed submitted.  The 
RO provided the regulatory definitions of new and material 
evidence.  

The RO told the Veteran that the claim was previously denied 
because the injury in service was considered an acute and 
transitory condition.  Therefore, the evidence he submitted 
had to relate to this fact.  

While the RO cited the 1986 rating determination as opposed 
to the June 1989 Board decision, the reasons for both denials 
were essentially the same.  Hence, the Veteran was made aware 
of the reasons for the prior denial.

The Veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in the January 2007 letter.

VCAA compliant notice must be provided prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in 
substantiating the claim. It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  There is no duty to 
provide an examination prior to reopening the claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2008).

New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

1151

Prior to October 1, 1997, when any veteran suffered an injury 
or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

The then applicable regulation provided that, in determining 
whether additional disability resulted from a disease or an 
injury or an aggravation of an existing disease or injury 
suffered as a result of VA hospitalization or medical or 
surgical treatment, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury, and not 
merely coincidental therewith; and (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensation in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (1996).

The current version of § 1151 provides that compensation 
shall be awarded for a qualifying additional disability in 
the same manner as if such additional disability or death 
were service-connected.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In November 1991, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 351 for nerve damage claimed to be the 
result of lumbar fusion with internal fixation (pedicle 
screw) with subsequent impingement of the S1 nerve root.  The 
RO noted that records available to it included outpatient 
treatment records and hospital summaries from the Charleston, 
South Carolina, VAMC covering the period from March 7, 1989, 
through July 29, 1991.  

The RO observed that the preoperative diagnoses were (1) 
Grade 2 spondylolisthesis L4 on L5; (2) central spinal 
stenosis lumbar level; (3) lateral recess stenosis L3, L4, L5 
levels; and (4) retrolysthesis 3 on 4 lumbar levels.  The RO 
indicated that based upon the above nonservice-connected 
complications, the Veteran was afforded surgery on March 7, 
1989, in hopes of providing the Veteran some relief.  

The surgical reports noted that with the combined wide 
decompression and irritability noted during the surgery, it 
was felt that the Veteran's condition warranted surgical 
stabilization.  Therefore, interpedicular plate and screws 
were placed on the L3 to S1 levels with fluoroscopic control.  
The pedicles were drilled by hand with a 3.2 millimeter drill 
bit under fluoroscopic control.  The plates and screws were 
then applied "in a routine fashion."  The Veteran 
reportedly tolerated the entire procedure well.  

On April 18, 1989, the Veteran was admitted and underwent 
removal of the distal 2 most screws in the sacrum.  The 
procedure went without complications and the veteran was 
comfortable postoperatively.  The Veteran noted improvement 
in the left side with mild residual burning pain in the 
plantar aspect of the right foot.  The Veteran was found 
ready for discharge on April 27, 1989.  

The RO noted that the Director at the Charleston VAMC advised 
that no incident report was filed regarding the surgical 
procedure.  The RO found that no separate and distinct 
disabilities had resulted from the surgical procedure nor was 
there any evidence of negligence or fault on the part of the 
VA staff.  

The Veteran was notified of the decision in January 1992 and 
did not appeal.  Thus, the decision became final.  

Evidence received subsequent to the November 1991 rating 
determination, included a September 1991 hospitalization 
report showing removal of the previous plates and replacement 
with other hardware and implantation of an EBI stimulator at 
L3-4, along with subsequent follow up treatment records.  

Also added to the record was an August 1992 letter from 
District Counsel of the RO, indicating that the Veteran had 
been awarded an amount of $20,000 under the Federal Torts 
Claims Act as a result of back surgery performed on March 7, 
1989, at the Charleston VAMC.  The payment was premised on 
negligent placement of the pedicle screw fixation plate and 
the use of 10 screw hole plate rather than an eight hole 
fixation plate, allowing the distal two screws to impinge on 
the S1 nerve roots, causing unbearable pain on the claimant's 
lower back and right leg, and disabling him to the point that 
he was unable to work.  

Treatment records showing the excision of the bone stimulator 
in December 1992 were also added to the record.  

In the July 1995 rating determination, the RO noted that 
entitlement to compensation under the old provisions of 
§ 1151 was denied in a December 1991 rating determination.  
The RO observed that the Veteran had filed a claim requesting 
reconsideration under the new criteria.  The RO found that 
there was no additional disability secondary to the 1989 back 
surgery.  

The Veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

In November 2006, the Veteran requested that his claim be 
reopened.  In conjunction with his request to reopen the 
Veteran forwarded a November 2006 letter from his private 
physician, J. Wilkins, M.D.  In the letter, Dr. Wilkins 
indicated that the Veteran had been under his care for 
chronic back pain.  He noted that according to his 
understanding, if the Veteran had an increase in his 
disability because of surgery or medical treatment performed, 
he would apparently qualify for further benefits than he 
currently was receiving.  He stated that he had reviewed the 
Veteran's care and he saw no evidence of any negligence in 
this case.  However, the Veteran did have a nonunion which 
lead to re-surgery and could have attributed to his current 
condition of arachnoiditis and chronic back pain.  This was 
no negligence and that was a known possible negative outcome 
of this procedure and that outcome did increase his level of 
disability.  

At his January 2008 hearing, the Veteran testified that the 
VA surgery was improper as they placed two extra screws in 
his back which caused impingement on the S1 nerve root and 
unbearable pain.  He noted that the surgery increased his 
back disability and pointed out that he had received a 
$20,000 award for the back surgery based on negligence.  

At his December 2008 hearing, the Veteran elaborated on his 
earlier testimony.  He added that he was seeing a doctor for 
his back every four months.  He noted that the physician had 
told him that the surgery could have caused his back 
problems.  He stated that he would attempt to obtain a 
statement from the physician.  

Subsequent to the hearing, the Veteran submitted a February 
2009 statement from Dr. Wilkins with appropriate waiver.  

In his letter, Dr. Wilkins indicated that the Veteran had 
asked him to comment on whether he had worsened over the last 
20 years.  He reported that he had seen the Veteran for the 
past eight years and could tell that his back condition had 
worsened over that time to the point that he needed routine 
bilateral injections into his low back every three to four 
months to assist with his back and leg pain and allow him to 
function.  The Veteran was noted to require pain medication 
four times per day to continue to function.  None of these 
were the case initially post-injury.  Dr. Wilkins opined that 
there was objective evidence that the Veteran's condition had 
worsened.  

One of the bases for the prior denial was that there was no 
evidence of an acquired an additional disability secondary to 
surgery for a nonservice-connected disability.  The newly 
added evidence includes the November 2006 statement from Dr. 
Wilkins reporting an increase in disability because of the 
surgery, and which could have caused his current 
arachnoiditis and chronic back pain.  

This evidence relates to previously unestablished elements of 
the claim-evidence of additional disability resulting from 
the surgery, which was the basis for the prior denial.  
38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from surgery performed at a 
VA facility in March 1989 is reopened.

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In June 1989, the Board denied service connection for a low 
back disorder.  In denying service connection, the Board 
noted that the service treatment records revealed that the 
Veteran was seen in July 1960 with complaints of back pain of 
three days duration following heavy lifting.  He was found to 
have right paraspinous muscle spasms.  The low back strain 
was found to be acute and transitory and to have resolved 
without residuals.  This assessment was noted to be supported 
by the fact that there was no further objective medical 
evidence of a low back disorder from the time the Veteran was 
seen in July 1960 until February 1986, more than 25 years 
later.  

The Board found that the Veteran was seen on one occasion 
during service in July 1960 with complaints of back pain 
following heavy lifting; that the low back strain was acute 
and transitory; and that a chronic back pain was first shown 
many years following separation from active service.  The 
Board concluded that a chronic low back disorder, including 
arthritis, was not incurred in or aggravated by active 
military service and that arthritis could not be presumed to 
have been incurred therein.  

Evidence received subsequent to the June 1989 decision 
includes numerous treatment records relating to the March 
1989 surgery and subsequent corrective surgery.  Also added 
to the record is the August 1992 letter with regard to the 
$20,000 settlement concerning the March1989 surgery.  

The November 2006 letter from Dr. Wilkins' addressed the 
March 1989 surgery.  Also of record is the Veteran's April 
2007 notice of disagreement indicating his belief that back 
injury which caused the March 1989 surgery was related to his 
period of service.  

In May 2007 letters to his Senators and Congressmen, the 
Veteran again expressed his belief that his current back 
disorder resulted from the March 1989 surgery which was 
caused by the inservice back injury in 1960.  

In his August 2007 substantive appeal, the Veteran again 
stated that the original injury which caused him to undergo 
the 1989 surgery occurred in the military.  

At his January 2008 hearing, the Veteran only testified as to 
the March 1989 surgery and his belief as to why it was 
negligent.  

At his December 2008 hearing, the Veteran testified that if 
he had not hurt his back in service he would not have had to 
have the surgery in 1989.  

Following the hearing, the Veteran submitted the February 
2009 letter from Dr Wilkins which indicated that he had 
treated the Veteran for approximately the last eight years 
and that his condition had worsened over this time period.  

The Veteran's beliefs that his inservice back injury was the 
cause of the back problems, which subsequently led to his 
March 1989 surgery, were noted at the time of the previous 
denial.  While some of the VA treatment records associated 
with the claims folder note the Veteran having sustained a 
back injury in service, this fact was previously 
demonstrated. 

The newly received evidence does not relate to the 
unestablished element of a nexus between the current low back 
disorder and service (previously expressed in terms of the 
in-service back symptoms being acute and transitory).  There 
is no competent medical evidence relating any current low 
back disorder to the Veteran's period of service.  Absent 
competent evidence of a nexus, the evidence of current 
disability could not substantiate the claim.  Accordingly, it 
does not raise a reasonable possibility of substantiating the 
claim and is not new and material and the petition to reopen 
must be denied.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt, but does not 
find the evidence to be so evenly balanced as to give rise to 
such doubt. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability from surgery performed at a VA 
facility in March 1989.  To this extent, the appeal is 
granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for a low back disorder 
is denied.


REMAND

VA is required to provide an examination when needed to 
adjudicate the claim.  38 U.S.C.A. § 5103A.  There is 
conflicting evidence as to whether the Veteran has additional 
disability from the surgery performed in March 1989, and if 
present, whether the additional disability is the result of 
negligence.  An examination is therefore, needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination and opinion by a qualified 
physician.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the March 1989 back 
surgery caused additionally disability 
and whether any additional disability was 
the proximate result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
in furnishing this medical treatment, or 
was the result of an event that was not 
reasonably foreseeable.

The claims folder, including this 
decision and remand, should be reviewed 
in conjunction with such evaluation.  The 
examination report or addendum should 
note that such review was performed.  All 
opinions should be accompanied by a 
rationale.

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


